           Case 4:20-cr-00087-BMM Document 34 Filed 06/03/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                     CR 20-87-GF-BMM

              Plaintiff,

     vs.                                      PRELIMINARY ORDER OF
                                              FORFEITURE
ELIJAH JAMES RIDESHORSE,

              Defendant.


      THIS MATTER comes before the Court on the United States’ Motion for

Preliminary Order of Forfeiture. Elijah James Rideshorse appeared before the

Court on May 12, 2021, and entered a plea of guilty to two counts contained in the

indictment and also admitted the forfeiture allegation contained in indictment.

      His signed, written plea agreement, together with the offer of proof in this

case and admission of the forfeiture allegation provide a factual basis and cause to

issue an Order of Forfeiture, pursuant to 18 U.S.C. § 924(d) and 21 U.S.C. §§

853(a) and 881(a)(11).

IT IS ORDERED:

      THAT the defendant’s interest in the following property is forfeited to the

United States in accordance with those provisions:




                                          1
        Case 4:20-cr-00087-BMM Document 34 Filed 06/03/21 Page 2 of 2


         •   Smith & Wesson Model M&P 15, 5.56mm rifle (serial no. SM66799)
         •   Springfield Armory Model XDS, 9mm pistol (serial no. S3629007)
         •   9mm ammunition
         •   Spent 9 mm shell casings
      THAT the United States Marshals Service and the Bureau of Alcohol,

Tobacco, Firearms, and Explosives are directed to seize the property subject to

forfeiture and further to make a return as provided by law;

      THAT the United States will provide written notice to all third parties

asserting a legal interest in any of the above-described property and will post on an

official government internet site (www.forfeiture.gov) for at least 30 consecutive

days as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty

or Maritime Claims and Asset Forfeiture Actions, of the Court’s Preliminary Order

and the United States’ intent to dispose of the property in such manner as the

Attorney General may direct, pursuant to 18 U.S.C. §§ 924(d) and 982(b)(1) and

21 U.S.C. §§ 853(a)(1), 853(n)(1), and 881(a)(11), and to make its return to this

Court that such action has been completed; and

      THAT upon adjudication of all third-party interests, if any, the Court will

enter a Final Order of Forfeiture.

      DATED this 3rd day of June 2021.




                                          2
